PER CURIAM.
Raul Betancourt, the plaintiff in a personal injury action brought against the City of Miami and other defendants appeals from an order of final summary judgment entered in favor of the City. We affirm.
Before a plaintiff files an action seeking compensatory damages against a municipality, he must first present a claim in writing within three years of that claim’s accrual. § 786.26(6)(a), Fla. Stat. (1991). In this case, Mr. Betancourt was injured on April 11, 1992; on January 26, 1996, his attorney sent the City of Miami a letter entitled “Notice of Claim.” Because the notice was not timely, the action against the City was barred. See Levine v. Dade County School Board, 442 So.2d 210, 213 (Fla.1983).
Contrary to the plaintiffs argument, the City was not estopped from raising the defense of failure to give timely notice. The City’s investigation of the incident, without any assurances to Mr. Betancourt that formal notice was not required, was not sufficient to give rise to a claim for estoppel. See Brown v. State Dep’t of Corrections, 701 So.2d 1211, 1213 (Fla. 1st DCA 1997).
AFFIRMED.